DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 9, 12, 13, 14, 34 and 35 have been amended.  Claims 3, 15-28, 33 and 36-37  were previously cancelled.  Claims 1-2, 4-14, 29-32 and 34-35 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-14, 29-32 and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Claims 1-2, 4-13, 29-32 and 34 are drawn to a system for automatically assessing a deployed model for selection of a cohort, which is within the four statutory categories (i.e. machine).  Claim 14 is drawn to a method for automatically assessing a deployed model for selection of a cohort, which is within the four statutory categories (i.e. process).  Claim 35 is drawn to a non-transitory computer readable storage media used to perform a method for automatically assessing deployed model for selection of a cohort.
Claims 1 recites:
at least one processing device programmed to (merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f))) :
input information associated with a first plurality of individuals into the deployed machine learning model, the deployed machine learning model being configured to select individuals for the cohort based on at least one sensitivity threshold, the deployed machine learning model being trained using a first plurality of labeled records, the first plurality of labeled records indicating whether individuals associated with the first plurality of labeled records are eligible for the cohort (adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f));
receive, from the deployed machine learning model, the cohort comprising a selected subset of the first plurality of individuals (adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g));
receive information associated with a second plurality of individuals the second plurality of individuals being associated with a second plurality of labeled records, the second plurality of labeled records including labels indicating the second plurality of individuals are eligible for the cohort (adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g));
determine, among the selected subset, a distribution of the first plurality of individuals relative to the at least one characteristic, based on the information associated with the first plurality of individuals;
determine, among the second plurality of individuals, a distribution of the second plurality of individuals relative to the at least one characteristic among the second plurality of individuals, based on the information associated with the second plurality of individuals;
compare the distribution of the first plurality of individuals and the distribution of the second plurality of individuals distributions to determine a value indicating a difference between the distribution of the first plurality of individuals and the distribution of the second plurality of individuals; 
detect a bias of the deployed machine learning model (applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e)) based on a comparison of the value to a difference threshold; 
in response to the detected bias, transmit an alert to a user of the deployed machine learning model, (adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g)) generate a report indicating the detected bias, the report including a graph correlating the sensitivity of the deployed machine learning model to a specificity of the deployed machine learning model; and
adjust the at least one sensitivity threshold of the deployed machine learning model based on the detected bias.
The bolded limitations, given the broadest reasonable interpretation, cover mathematical concepts and/or certain methods of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations (e.g., comparing distributions to detect bias, adjusting an input based on detected bias) and/or managing personal behavior or relationships or interactions between people (e.g., identifying relationships between people using distributions).  Any limitations not identified above as part of abstract idea that are underlined are deemed “additional elements,” and are considered extra-solution activity.
The abstract idea for Claim 14 (Group II) and Claim 35 is similar to the abstract idea for the Claims 1 and it dependents (Group I) except that the claims are directed towards a different statutory category.  
Dependent Claims 2, 4-13, 29-32 and 34 add additional limitations, for example Claim 2 requires automatically removing the model from deployment when the threshold is exceeded, Claim 4 requires the report to include results of the comparison, Claim 5 requires a specific characteristic (gender, race, age at diagnosis), etc., but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 14 and 35.
Furthermore, the additional elements (receiving information or transmitting results) do not integrate the abstract idea into a practical application. Per the 2019 Patent Eligibility Guidelines, the limitations in the instant claims are not indicative of integration into a practical application because they are:
• Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception (e.g., receiving information transmitting an alert to the user) - see MPEP 2106.05(g); or
• Generally linking the use of the judicial exception to a particular technological
environment or field of use – see MPEP 2106.05(h).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to comparing distributions to determine if an alert should be transmitted;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Limiting the abstract idea data related to selection of a cohort, because limiting application of the abstract idea to selection of a cohort is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
generic computer structure (i.e. paragraph [0050] of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. receiving, analyzing and transmitting data).  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient data, and transmits the data to the deployed model user over a network, for example the Internet;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. comparing the distributions) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 2, 4-13, 29-32 and 34 include additional limitations, but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and do not recite any functions that are not well-understood, routine, and conventional activities that any generic computing structure is expected to be capable of performing. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-2, 4-14, 29-32 and 34-5 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered.
Rejection Under 35 U.S.C. § 101
Applicant asserts on pages 12-18 of the Remarks that the claims are improperly rejected as being directed towards ineligible subject matter.
First, Applicant asserts that the claims are not “directed to” judicially excluded matter
Applicant asserts that the claims “are not directed to an ‘abstract idea’ under Step 2A, but rather are rooted in a technical solution for automatically detecting bias in a deployed machine learning model and adjusting the model based on the detected bias (Remarks, page 12).”  Examiner disagrees with this as the claims determine distributions of individuals, which are then compared to detect a bias (if a threshold is exceeded), which is a mathematical concept.  The claims recite using a machine learning model at a high level of generality.  Furthermore, the claims are directed towards determining how characteristics of a population relate to one another, which is a method of organizing human activity. The claims are not directed to a mental process, and therefore, Applicant’s argument with respect to this is moot. 
The limitations that recite the abstract idea are taken directly from the claim language, and therefore are not “oversimplified” as alleged by Applicant (Remarks, page 13).
Applicant asserts that the amended claims integrate the alleged concepts into a practical application (Remarks, pages 15-16), while citing to the entire independent claim.  The limitations identified as part of the abstract idea are not considered under Step 2A, Prong Two.  The additional elements are considered under Step 2A, Prong Two.  The additional elements are taken directly from the claim language.  Examiner maintains that the additional elements do not result in a practical application for the reasons identified in the above rejection.  
Second, Applicant asserts that the claims recite significantly more than the alleged abstract idea
Applicant argues that the claims elements “in an ordered combination, operate to provide a technical solution for automatically detecting bias in a deployed machine learning model and adjusting the model based on the detected bias (Remarks, page 16).”  Applicant arguments are directed towards limitations considered part of the abstract idea (see above rejection), rather than additional elements, and therefore, they do not result in significantly more than the abstract idea itself.  
	Therefore, the claims remain rejected under section 101.

Rejection Under 35 U.S.C. § 103
Applicant’s arguments have been fully considered.  The section 103 rejection has been withdrawn in view of the amendments.  Specifically, the combination of limitations found in the instant claims is not anticipated by or rendered obvious by the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686